The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s amendments/remarks received August 23, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 22-51 are canceled.  Claim 11 is currently not under consideration because it does not read on elected actinic radiation.  Claims 1-10, 12-21, to applying pressure, actinic radiation, are under consideration.  

Priority:  This application is a CIP of U.S. Application 16460576, filed July 2, 2019, which claims benefit of provisional application 62/693192, filed July 2, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the donor corneal stroma" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Reply:  In view of Applicant’s amendments/remarks, the previous 112(b) rejections have been withdrawn.  However, claim 21 is rejected under 112(b) for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13-16, 19-20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Soker et al. (US 20100215717; IDS 01.03.20, previously cited) and Sun et al. (US 20120010728; IDS 02.13.20, previously cited).  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor, cross-linking the collagen fibrils in the tissue to inhibit swelling of the tissue, shaping the tissue to provide a lenticule of a selected form and thickness (at least col. 2 line 49 to col. 3 line 6, col. 4 lines 1-10), where the lenticule is shaped for implantation (at least col. 3 lines 3-12).  Cumming et al. disclose cross-linking by glutaraldehyde (col. 2 lines 12-13, lines 55-57, col. 4 lines 11-12).  Therefore, Cumming et al. disclose a method of forming a scaffold from donor corneal tissue, including stroma, from a donor corneal source, comprising crosslinking at least a portion of the scaffold.  Cumming et al. do not teach decellularizing the donor corneal tissue, removing fluid from the tissue, or another means of cross-linking.   
Soker et al. also disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010), where the corneal tissue is decellularized (at least paragraphs 0008, 0020, 0023-0024), and methods of forming the scaffold produced by decellularizing stromal tissue (at least paragraphs 0035-0038).  Soker et al. disclose corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  Soker et al. disclose comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (at least paragraph 0042).  
Sun et al. disclose that most tissues when first harvested from an animal or cadaver donor, retain the general shape of the original tissue source (at least paragraph 0029); for some applications it may be beneficial to control the shape of the tissue products (at least paragraph 0030).  Sun et al. disclose methods for shaping tissue matrices to conform to anatomic structures to be treated (at least paragraph 0004).  Sun et al. disclose the tissue product includes decellularized tissue matrices to yield acellular tissue matrices useful for patients (at least paragraphs 0025, 0027).  Sun et al. further disclose that while chemical cross-linking can be used to form a stable three-dimensional structure, excessive cross-linking can alter biological properties of the tissue and chemical cross-linking agents may be harmful to patients when implanted in the patient (at least paragraph 0030).  Sun et al. disclose a method for shaping a tissue matrix comprising selecting a collagen-containing tissue matrix, partially dehydrating the tissue matrix, applying mechanical forces to the tissue matrix, and exposing the tissue matrix to radiation, where the matrix forms a stable three-dimensional shape (at least paragraph 0031).  The three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  Sun et al. disclose radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).  It is further disclosed that the process of shaping tissue products includes partially dehydrating tissues, where it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes used to partially dehydrate the tissue matrix including applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose reorientation of collagen fibers in acellular tissue by mechanical forces to realign the collagen fibers (at least paragraphs 0058, 0065), where it is disclosed that reorientation of the collagen fibers with partial dehydration and radiation treatment did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraphs 0055, 0058, 0065).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of forming a scaffold from donor corneal stroma excised from a central region of a donor corneal source comprising:  decellularizing the donor corneal stroma to obtain a scaffold, removing fluid present in the scaffold, and crosslinking at least a portion of the scaffold by radiation, thereby to inhibit subsequent swelling (at least instant claim 1).  The motivation to do so is given by the prior art.  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor and cross-linking the collagen fibrils in the tissue with glutaraldehyde to inhibit swelling of the tissue.  Sun et al. disclose alternatively, radiation can introduce cross-links to a collagen-containing tissue matrix to form a stable three-dimensional structure in a method for shaping tissue matrices to conform to anatomic structures, where the tissue has been decellularized and partially dehydrated by compression (or compaction).  Soker et al. also disclose forming a scaffold comprising of corneal stroma that is decellularized for forming a corneal implant.  Therefore, one of ordinary skill would have reasonable motivation to incorporate the decellularizing step, compression or compaction step to partially dehydrate the corneal donor tissue and radiation step of Sun et al., for the glutaraldehyde agent of Cumming et al., to stabilize the donor corneal tissue in a method of forming a collagenous lenticule because Soker et al. disclose it is known scaffolds formed from corneal tissue are decellularized and Sun et al. disclose in a process of shaping acellular tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and radiation can be used in place of cross-linking agents to induce tissue cross-linking to produce stable three-dimensional structures.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose an acellular tissue product from any human or animal tissue containing an extracellular matrix can be selected and shaped (at least paragraphs 0025-0027).
Regarding the instant limitation that subsequent to the removing fluid (dehydration) and crosslinking steps, “the scaffold substantially retains layered collagen arrangement of the donor corneal stroma” (instant claim 1), as noted above, Soker et al. disclose that corneal tissue comprises layers of tissue and/or collagen (paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  Further, comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (Soker et al. at least paragraph 0042).  It is further disclosed in Sun et al. that the collagen fibers in the decellularized collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source (or stroma) as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity, since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking).
Regarding instant claims 2-3, as noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. further disclose that the stabilized tissue product can be rehydrated in a package (at least paragraph 0047).  Therefore, it would have been obvious that Sun et al. reasonably disclose applying pressure to the tissue or scaffold to remove fluid, including water, and further disclose that the dehydrated tissue can be further rehydrated in a confined space.
Regarding instant claims 4-5, Sun et al. disclose decellularization in sodium chloride containing TRITON X100 (at least paragraph 0051).  Soker et al. disclose also decellularization in a solution containing Triton X-100 (at least paragraph 0035).  Therefore, it would have been obvious to decellularize the donor corneal tissue by a detergent and/or surfactant.
Regarding instant claim 6, Sun et al. disclose elimination of immunogenic epitopes from the collagen-containing material by one or more enzymatic treatments to remove immunogenic epitopes (at least paragraphs 0085-0087).
Regarding instant claims 7-8, it would have been obvious to arrive at the claimed collagen density and/or concentration by routine optimization in view of the prior art.  It is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration and/or density from the original tissue.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% by routine optimization in view of Sun et al. 
Regarding instant claims 10, 13 as noted above, Sun et al. disclose radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042) and that the shaped tissue products can be terminally sterilized with additional radiation (at least paragraphs 0046-0047).
Regarding instant claim 14, Cumming et al. disclose the lenticule is shaped for placement in a patient’s eye (at least col. 3 lines 3-12), Sun et al. disclose the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032), and Soker et al. disclose the decellularized scaffold comprising corneal tissue is shaped into a concave form (at least paragraph 0020).    
Regarding instant claim 15, Sun et al. disclose a pattern of crosslinking when the collagen-containing tissue matrix is exposed to radiation (at least paragraph 0031), where the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032); therefore, the collagen-containing tissue matrix can be deemed to adhere when implanted.
Regarding instant claim 16, Cumming et al. disclose the lenticule formed by cross-linking corneal tissue will maintain clarity in the eye of the patient (at least col. 2 lines 40-44).  Sun et al. disclose the advantages of crosslinking by radiation to obtain a stable three-dimensional structure.  Therefore, one of ordinary skill would have reasonable expectation that the scaffold formed by corneal tissue of the combined references noted above will enhance the optical clarity of the scaffold.
Regarding instant claims 19-20, Soker et al. disclose decellularization of corneal stromas reliably removes cellular components from these tissues while preserving the extracellular matrix architecture and adequate mechanical properties, i.e. tensile strength 10.2 -+ 2.0 MPa, Young’s modulus 47.6 + 6.7 MPa (at least paragraph 0074).  Sun et al. disclose the advantages of crosslinking by radiation to obtain a stable three-dimensional structure.  Therefore, one of ordinary skill would have reasonable expectation that the scaffold formed by corneal tissue of the combined references noted above exhibits a modulus stiffness greater than 1.2 x 105 Pa or 1.4 x 105 Pa.
Regarding instant claim 21, as noted above, Sun et al. disclose stabilization with a low dose radiation, causing a small degree of cross-linking (at least paragraphs 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of forming a crosslinked collagenous scaffold with reduced application of radiation, comprising:  removing fluid present in the scaffold, and crosslinking at least a portion of the scaffold by radiation to define a desired shape, and thereby inhibiting subsequent swelling (instant claim 21).  The motivation to do so is similarly noted above for instant claim 1.
Additionally, regarding the instant limitation that subsequent to the removing fluid (dehydration) and crosslinking steps, “the scaffold substantially retains layered collagen arrangement of the donor corneal stroma” (instant claim 21), as noted above, Soker et al. disclose that corneal tissue comprises layers of tissue and/or collagen (paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  Further, comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (Soker et al. at least paragraph 0042).  It is further disclosed in Sun et al. that the collagen fibers in the decellularized collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source (or stroma) as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity, since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking) (instant claim 21).

Reply:  In view of Applicant’s amendments/remarks, the previous 102(a)(1) rejection has been withdrawn.  However, the claims remain unpatentable under 103 for the reasons noted above and herein.
Applicant asserts the combined teachings of the cited art references do not disclose removing fluid a scaffold formed by decellularizing donor corneal stroma to form a compressed scaffold and cross-linking at least a portion of the scaffold in a manner that the resultant compressed and cross-linked scaffold would substantially retain the layered collagen arrangement of the donor corneal stroma.  On the contrary, Sun et al. expressly disclose that the mechanical forces applied to the tissue matrix change the orientation of collagen fibers within the tissue matrix.  Nor does Soker teach the retention of the layered collagen arrangement of the decellularized corneal stroma.  In fact, the retention of the layered collagen arrangement of the decellularized corneal stroma in Soker is of no import for functioning of Soker's scaffold as the corneal stroma is seeded with cultured endothelial cells.
Applicant’s remarks are not persuasive because Sun et al. actually disclose that reorientation of collagen fibers in acellular tissue by mechanical forces realigned the collagen fibers (at least paragraphs 0058, 0065), where it is disclosed that reorientation of the collagen fibers with partial dehydration and radiation treatment did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraphs 0055, 0058, 0065).  Sun et al. has already disclosed that the methods for shaping tissue matrices is applicable to any anatomic structural and/or to perform any desired structural or functional task (see above).  Further, Sun et al. is cited as a 103 reference with at least Soker et al., which disclose that collagenous lenticules comprising a lenticular body derived from human cornea tissue for implantation can be obtained from decellularized corneal tissue (at least paragraphs 0008-0010, 0020, 0023-0024).  Soker et al. disclose corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024).  Soker et al. disclose comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (at least paragraph 0042).  It is further known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity, since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking).
Further, regarding Applicant’s remarks that Soker et al. disclose the corneal stroma scaffold is seeded with cultured endothelial cells, the remarks are not persuasive.  It is known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.
Soker et al. expressly disclose in some embodiments the scaffold comprises decellularized corneal stroma, the decellularized corneal stroma comprising collagen fibrils (at least paragraphs 0008, 0020, 0035-0038), where it is further disclosed that comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (at least paragraph 0042).
Therefore, it would be obvious that the collagen fibers within the acellular harvested tissue substantially retain their natural structure and form, including their arrangement in the harvested tissue intended for implantation, in this instance, a corneal stroma scaffold for implantation.
Sun et al. disclose that while chemical cross-linking can be used to form a stable three-dimensional, excessive cross-linking can alter biological properties of the tissue and chemical cross-linking agents may be harmful to patients when implanted in the patient (at least paragraph 0030).
As noted above, Cumming et al. disclose using a glutaraldehyde chemical cross-linking agent to inhibit swelling and to shape and form a stable collagenous lenticule for corneal implantation.
Therefore, Sun et al. reasonably disclose an alternative to chemical cross-linking agents to thereby avoid excessive cross-linking and/or harmful effects.  See the teachings of Sun et al. above.
For at least these reasons, the 103 rejection is maintained.

Claims 1-8, 10, 12, 13-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited), Soker et al. (US 20100215717; IDS 01.03.20, previously cited), and Morishige et al. (2011 Investigative Ophthalmology & Visual Science 52(2):  911-915; IDS 10.20.21, previously cited).  The teachings of Cumming et al., Sun et al., and Soker et al. over instant claims 1-8, 10, 13-16, 19-21  are noted above.  As noted above, the cited art references reasonably disclose methods for arriving at a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) and further comprises collagen that been at least partially cross-linked by radiation, to produce a stable three-dimensional structure.
Morishige et al. disclose the collagen lamellae in the anterior stroma of human cornea are highly organized, well interwoven, and densely packed, contributing to maintenance of the 3D structure of the anterior stroma (p. 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further increase the cross-linking at an anterior surface region of the collagenous lenticule of the prior art noted above so that the collagen is more densely packed (instant claim 12).  The motivation to do so is given by Morishige et al., which disclose the collagen lamellae in the anterior stroma of human cornea are well interwoven and densely packed, contributing to maintenance of the 3D structure of the anterior stroma.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose radiation induces cross-linking, which assists in maintaining a three-dimensional shape.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al., Sun et al., and Soker et al. are the same as noted above.

Claims 1-8, 10, 13-16, 17-18, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited), Soker et al. (US 20100215717; IDS 01.03.20, previously cited), and Knox et al. (US 20120310223; IDS 10.20.21, previously cited).  The teachings of Cumming et al., Sun et al., and Soker et al. over instant claims 1-8, 10, 13-16, 19-21  are noted above.  As noted above, the cited art references reasonably disclose methods for arriving at a decellularized collagenous lenticule comprising a lenticular body derived from donor corneal tissue that has been partially dehydrated (or compacted) and at least partially cross-linked.   
Knox et al. disclose modifying the refractive index of ocular tissues for correcting and/or optimizing vision (at least paragraph 0003).  For ophthalmic applications, it is of particular interest to write structures that have low scattering and high optical quality (paragraph 0146).  Knox et al. disclose correcting higher-order aberrations to minimize the effects of “rainbow,” which is a diffraction-based effect, where structures having reduced line spacing to 0.7 to 0.5 microns reduces the “rainbow” effect (paragraph 0152).
It would have been obvious to one of ordinary skill to further modify the collagenous lenticule of Cumming et al. in view of Soker et al. and Sun et al. by correcting aberrations to minimize scattering as suggested by Knox et al., thereby arriving at the claimed scattering angles by routine optimization (instant claims 17-18).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Knox et al. disclose correcting ocular tissues to optimize vision by minimizing or reducing scattering.  Therefore, it would have been obvious to arrive at the claimed scattering angel of less than 4 arcminutes because there the prior art discloses reducing scattering for optimal vision.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al., Sun et al., and Soker et al. are the same as noted above.

Claims 1-8, 9, 10, 13-16, 19-20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited), Soker et al. (US 20100215717; IDS 01.03.20, previously cited), and Liu et al. (US 5288436; previously cited).  The teachings of Cumming et al., Sun et al., and Soker et al. over instant claims 1-8, 10, 13-16, 19-21 are noted above.  As noted above, the cited art references reasonably disclose methods for arriving at a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) and further comprises collagen that been at least partially cross-linked by radiation, to produce a stable three-dimensional structure.  Sun et al. do not teach the radiation is actinic radiation.
Liu et al. disclose methods for fabricating a collagen lenticule.  Liu et al. disclose actinic radiation is capable of inducing cross-linking in a collagen material used to form a collagen lenticule (at least col. 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of forming a scaffold from donor corneal stroma excised from a central region of a donor corneal source comprising:  decellularizing the donor corneal stroma to obtain a scaffold, removing fluid present in the scaffold, and crosslinking at least a portion of the scaffold by actinic radiation, thereby to inhibit subsequent swelling (at least instant claim 9).  The motivation to do so is given the prior art.  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor and cross-linking the collagen fibrils in the tissue with glutaraldehyde to inhibit swelling of the tissue.  Sun et al. disclose alternatively, radiation can introduce cross-links to a collagen-containing tissue matrix to form a stable three-dimensional structure in a method for shaping tissue matrices to conform to anatomic structures, where the tissue has been decellularized and partially dehydrated by compression (or compaction).  Soker et al. also disclose forming a scaffold comprising of corneal stroma that is decellularized for forming a corneal implant.  It is disclosed that actinic radiation is a form of radiation that induces cross-linking in forming collagen lenticules (Liu et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate the actinic radiation of Liu et al. in the method of forming a collagen lenticule of Cumming et al., Sun et al., and Soker et al. noted above because it is disclosed alternatively, radiation can introduce cross-links to a collagen-containing tissue matrix to form a stable three-dimensional structure (Sun et al.) and Liu et al. disclose actinic radiation is capable of inducing cross-linking in a collagen material used to form a collagen lenticule.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al., Sun et al., and Soker et al. are the same as noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 3-10, 12-18, 19-20, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-19, 21 of copending Application No. 17251677 (‘677) (reference application) in view of at least Sun et al. (supra), Soker et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Liu et al. (supra).  Although the claims are not identical, they are not patentably distinct from each other because the ‘677 application claims recite a method of forming a scaffold from donor corneal stroma excised from a central region of a donor corneal source comprising:  decellularizing the donor corneal stroma to obtain a scaffold, removing fluid present in the scaffold, and crosslinking at least a portion of the scaffold by radiation, thereby to inhibit subsequent swelling.  Therefore, the ‘677 application claims appear to recite the claimed method of forming a scaffold from donor corneal stroma comprising essentially the same steps of the instant claims.  Regarding the additional limitations recited in the independent claims and dependent claims, while the limitations may not be explicitly recited in the ‘677 application claims, including substantially retaining layered collagen rearrangement in the corneal tissue, removing water from the scaffold, exhibiting a modulus stiffness greater than 1.2 x 105 Pa, it would have been obvious to further incorporate or arrive at the additional properties with the collagenous lenticule of the ‘677 application claims in view of the teachings of Sun et al., Soker et al., Morishige et al., Knox et al., and Liu et al. noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656